Citation Nr: 0844185	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  04-16 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a cervical strain, with degenerative disc 
disease.  

2.  Entitlement to a disability rating in excess of 10 
percent, prior to March 6, 2008, and 20 percent thereafter 
for a herniated nucleus pulposus, L5 with degenerative joint 
disease L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to March 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

When the case was previously before the Board, in September 
2007, it was remanded for procedural and evidentiary 
development.  At that time, the low back disability was rated 
at 10 percent.  While the case was in remand status, the RO 
reviewed the claim and, in a June 2008 rating decision, 
increased the evaluation for the service-connected herniated 
nucleus pulposus, L5 with degenerative joint disease L5-S1 
from 10 percent to 20 percent, effective March 6, 2008, the 
date of a VA examination.  The action required by the Board 
remand has been accomplished.  The case has been returned to 
the Board for appellate review.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The service-connected cervical strain, with degenerative 
disc disease, is manifested by a slight limitation of 
cervical spine motion with 45 degrees flexion and a combined 
range of motion of 285 degrees.  

2.  Prior to March 6, 2008, the service-connected herniated 
nucleus pulposus, L5 with degenerative joint disease L5-S1, 
was manifested by no more than a slight limitation of motion.  

3.  As of March 6, 2008, the service-connected herniated 
nucleus pulposus, L5 with degenerative joint disease L5-S1, 
was manifested by forward flexion to 40 degrees actively and 
50 degrees passively.  There is no ankylosis.  

4.  The veteran's low back disability has been productive of 
neurologic impairment of the right lower extremity that 
results in disability analogous to mild incomplete paralysis 
of the sciatic nerve.

5.  The veteran's low back disability has been productive of 
neurologic impairment of the left lower extremity that 
results in disability analogous to mild incomplete paralysis 
of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a cervical strain, with degenerative disc disease 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5003, 5010, 5290 (2003), 5243 (2008).  

2.  The criteria for a disability rating in excess of 10 
percent, prior to March 6, 2008, and 20 percent thereafter 
for a herniated nucleus pulposus, L5 with degenerative joint 
disease L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5003, 5010, 5292 (2003), 5242 (2008).  

3.  The criteria for a separate 10 percent evaluation for 
right-sided mild incomplete paralysis of the sciatic nerve 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 
4.124, 4.124a; Diagnostic Code 8520 (2008).

4.  The criteria for a separate 10 percent evaluation for 
left-sided mild incomplete paralysis of the sciatic nerve 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A,  5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 
4.124, 4.124a; Diagnostic Code 8520 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Notices that fully complied with the requirements of the VCAA 
were sent to the claimant in May and June 2008.  These 
notices provided the rating information required by the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thereafter, 
the appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  This cured any notice defects 
before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of 
the case issued in September 2008.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained, including treatment records from the service 
department and VA.  The veteran has had a VA examination and 
a medical opinion has been obtained.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The veteran filed his claim for increased ratings in May 
2002, the rating criteria subsequently changed.  Generally, 
in a claim for an increased rating, where the rating criteria 
are amended during the course of the appeal, the Board 
considers both the former and the current schedular criteria 
because, should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2008) .  A review of 
the record demonstrates that the RO considered the old and 
new criteria for rating disabilities of the spine, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Prior to September 23, 2002, an intervertebral disc syndrome, 
postoperative, cured, was rated as noncompensable.  A 10 
percent rating was assigned where the condition was mild.  A 
20 percent rating was granted for a moderate condition with 
recurring attacks.  A 40 percent rating required a severe 
condition with recurring attacks and intermittent relief.  
The highest rating assignable under this code was 60 percent 
which required a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, Code 5293 (2002).  

As of September 23, 2002, an intervertebral disc syndrome 
could be rated on the basis of incapacitating episodes.  The 
rating criteria defines an incapacitating episode as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  67 Fed. Reg. 54349 (Aug. 22, 
2002).  In this case, the clinical notes show treatment with 
medication and physical therapy.  There is no evidence that a 
physician prescribed bed rest; therefore, the disability 
cannot be rated under these criteria.  The change provided 
that chronic manifestations were to be evaluated under the 
most appropriate orthopedic and neurologic codes.  See 
Note (2), Id.  The diagnostic code number for these criteria 
was subsequently changed to 5243.  

Prior to September 26, 2003, a limitation of cervical spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 30 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5290 (2003).  

Prior to September 26, 2003, a limitation of lumbar spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5292 (2003).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
        Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
        Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
        Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
        Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
will be rated as 30 percent disabling;
        Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height will be rated as 10 percent disabling.  
        Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
        
        Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, Codes 5235-5243 (2008).  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.   38 C.F.R. Part 4, Code 5010 (2008).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
X-ray evidence of involvement of 2 or more major joints, or 2 
or more minor joint groups; and a 20 percent rating may be 
assigned if, there are occasional incapacitating 
exacerbations, in addition to X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.  
These 10 percent and 20 percent ratings based on X-ray 
findings, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. Part 4, Code 5003 (2008).  

In addition, with respect to the veteran's low back 
disability, symptoms of sciatic radiculopathy may be rated 
separately under Diagnostic Code 8520, for paralysis of the 
sciatic nerve.  A 10 percent disability rating is warranted 
for mild incomplete paralysis of the sciatic nerve; a 20 
percent disability rating requires moderate incomplete 
paralysis of the sciatic nerve; a 40 percent disability 
rating requires moderately severe incomplete paralysis; a 60 
percent disability rating requires severe incomplete 
paralysis with marked muscular atrophy; and the maximum 80 
percent disability rating requires complete paralysis of the 
sciatic nerve, where the foot dangles and drops, with no 
active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. Part 4, Code 8520 (2008).  

Discussion

As a retiree, the veteran has been receiving most of his care 
at service department facilities.  In accordance with the 
Board remand, copies of these records through May 2008 have 
been obtained.  Copies of the veteran's VA clinical notes 
have also been obtained.  Review of the VA and service 
department clinical notes reflects complaints of back pain 
and shows treatment, but the notes do not provide information 
as to the rating criteria, so they will not be discussed in 
detail here.  

The report of the August 2002 VA examination shows the 
veteran complained of back pain on a daily basis.  He 
described a dull, aching pain across the lumbosacral spine, 
with radiation into the left buttocks.  He described numbness 
in the lower extremities with prolonged sitting, relieved 
with exercise.  The examiner, however,  noted that this may 
have been due to poor circulation.  Low back pain was 
precipitated by lifting over 100 pounds, bending, prolonged 
sitting, prolonged standing, and prolonged walking.  It was 
relieved by heat, Motrin, and bed rest.  His back felt stiff 
on arising in the morning.  He reported that he recently 
developed tightness in his neck.  He complained of burning 
pain on the left side of his neck when he attempted rotation 
or extension.  Neck pain was aggravated by heavy lifting and 
sneezing.  On physical examination, the veteran had a normal 
gait, his spine was straight, and his shoulders and pelvis 
were level.  There were no abnormal curvatures.  There was no 
localized tenderness about the cervical or lumbar spine.  
There was no evidence of spasm in either area.  The range of 
cervical spine motion was limited in that the veteran 
experienced pain on left lateral rotation at about 20 
degrees.  The rest of the motions of the cervical spine were 
normal and painless.  He had a full range of motion about the 
lumbosacral spine, which was painless.  Straight leg raising 
and Patrick's test were normal.  Reflexes and sensation were 
intact throughout both upper and lower extremities.  There 
was no evidence of muscle atrophy in the upper or lower 
extremities.  X-ray studies were reviewed.  The diagnoses 
were degenerative disc disease of the cervical and 
lumbosacral spine.  

The complaints and findings on the August 2002 VA examination 
are essentially slight and consistent with the 10 percent 
rating in effect at the time.  Even with consideration of the 
symptoms reported by the veteran, the evidence shows that the 
veteran does not have the limitations of cervical or lumbar 
motion indicative of a moderate disability, as required for a 
higher rating.  The objective findings of a trained medical 
professional are significantly more probative than the 
veteran's assessment of the extent of the disability.  In 
this case, the findings on the August 2002 examination form a 
preponderance of credible evidence showing that a higher 
rating was not supported by the evidence at that time.  

Clinical notes show that the veteran continued to have 
episodes of back pain.  A service department clinical note, 
dated in May 2006 shows the veteran had increased back and 
hip pain a few days after increasing activity at the gym.  
Examination was essentially negative.  The lumbosacral spine 
had no tenderness on palpation.  Straight leg raising was 
negative, bilaterally.  Motor examination showed no 
dysfunction.  Gait, stance, and reflexes were normal.  
Physical therapy was recommended.  On follow-up in June 2006, 
the veteran reported that he was 100 percent better and had 
good relief with physical therapy and medication.  Subsequent 
notes reflect episodes of low back pain in July and October 
2007, without measurements of range of motion.  

On VA examination of the veteran's spine in March 2008, the 
claims folder and medical records were reviewed.  It was 
reported that the veteran had a history of fatigue, decreased 
motion, stiffness, spasms, and pain.  Pain in the low to mid 
neck was described as achy, throbbing, and mild.  It occurred 
weekly to monthly, and lasted 1 to 2 days.  Pain in the low 
to mid back was described as tight, achy, burning, and of 
moderate severity.  He had pain on a daily basis.  There was 
radiation into the left hip, and at times into both calves.  
He described the radiation to be manifested by burning.  He 
reported flare-ups every 2 to 3 weeks, lasting 3 to 7 days.  
Precipitating factors were lifting and prolonged sitting or 
standing.  

Examination of the neck showed no spasm, atrophy, guarding, 
pain with motion, or weakness.  There was tenderness on the 
left, but not on the right.  Motor examination was 5/5, 
sensory examination was 2/2, and reflexes were 2+ throughout 
the upper extremities.  Flexion and bilateral lateral flexion 
went from 0 to 45 degrees.  Resistance was normal.  There was 
no pain on active or passive motion, or repetitive use.  
There was no additional loss of motion on repetition of these 
movements.  Extension of the neck went from 0 to 45 degrees 
on active and passive motion.  Pain began at 35 degrees and 
ended at 45 degrees.  There was pain on motion and repetitive 
use.  Lateral rotation went from 0 to 65 degrees on the right 
and from 0 to 40 degrees on the left.  Bilaterally, there was 
no pain on active or passive motion or repetitive use.  All 
neck motions had no additional loss of motion on repetitive 
use.  The pertinent diagnoses were intermittent cervical 
strain and degenerative disc disease of the cervical spine.  

First considering the criteria in effect when the claim was 
filed, it should be noted that the most important movement, 
forward flexion is full and painless.  Lateral flexion to 
each side was also full and painless.  For backward 
extension, there was a loss of 10 degrees, to 35 degrees from 
a normal of 45 degrees.  Lateral rotation was limited to 65 
degrees on the right and 40 degrees on the left compared to 
normals of 80 degrees.  These measurements amount to a slight 
limitation of cervical spine motion and do not approximate 
the moderate limitation required for a higher rating.  
Turning to the current criteria, with 45 degrees flexion and 
a combined range of motion of 285 degrees, the limitation of 
cervical spine motion does not approximate any criteria for a 
compensable rating under the general formula for rating spine 
disabilities.  Since there is some limitation of motion and 
degenerative changes, a 10 percent rating can be assigned 
under diagnostic code 5003, but a higher evaluation would 
require rating under the general formula for rating diseases 
and injuries of the spine.  Under those criteria, the next 
higher rating, 20 percent, would require that forward flexion 
of the cervical be 30 degrees or less, or that the combined 
range of motion of the cervical spine be not greater than 170 
degrees.  The range of cervical flexion to 45 degrees and 
combined range of motion of 285 degrees clearly do not meet 
these requirements.  

In March 2008, examination of the mid and low back showed no 
atrophy or weakness.  There was spasm, pain on motion, and 
tenderness, bilaterally.  These were not severe enough to 
affect the veteran's gait or spinal contour.  His posture and 
head position were normal.  The spine was symmetrical in 
appearance.  His gait was antalgic.  There was no gibbus, 
kyphosis, flattening, lordosis, or scoliosis.  Motor 
examination was 5/5 and sensory examination was 2/2 
throughout the lower extremities.  Knee jerks (L3-L4 
distribution) were normal at 2+, bilaterally.  Ankle jerk 
reflexes (S1 distribution) were decreased at 1+, bilaterally.  
Flexion went from 0 to 40 degrees actively and 50 degrees 
passively.  For both active and passive motion, pain began at 
25 degrees and continued through the range of motion.  
Resisted isometric movement was normal.  There was pain on 
active and passive motion and repetitive use.  There was no 
additional loss of motion on repetitive use.  Active and 
passive extension went from 0 to 20 degrees, with pain 
beginning at 10 degrees, in each instance.  Resisted 
isometric movement was normal.  There was pain on active and 
passive motion and repetitive use.  There was no additional 
loss of motion on repetitive use.  Bilateral flexion of the 
thoracolumbar spine went from 0 to 30 degrees, active and 
passive, with pain beginning at 20 degrees and ending at 30 
degrees.   Resisted isometric movement was normal.  There was 
pain on active and passive motion and repetitive use.  There 
was no additional loss of motion on repetitive use.  
Bilateral lateral rotation of the thoracolumbar spine went 
from 0 to 30 degrees, active and passive, with pain beginning 
at 25 degrees and ending at 30 degrees.   Resisted isometric 
movement was normal.  There was pain on active and passive 
motion and repetitive use.  There was no additional loss of 
motion on repetitive use.  The examiner noted the results of 
recent magnetic resonance imaging.  The pertinent diagnosis 
was degenerative disc disease of the lumbar spine.  

As to the rating criteria in effect when the veteran filed 
his claim, the limitations of motion demonstrated on the 
March 2008 would be considered moderate.  This would be 
particularly so in light of the limitation of forward flexion 
to approximately half its normal range.  A severe limitation 
would be expected to limit motion to only a third of normal 
and the objective findings in this case show that the 
veteran's low back motion is more than that.  Turning to the 
new criteria, the next higher rating for the thoracolumbar 
spine is 40 percent and that requires a limitation of flexion 
to 30 degrees or less, with or without pain.  Here, although 
there was some pain at 25 degrees, flexion went to 40 degrees 
actively and 50 degrees passively, and there was no 
additional loss of motion on repetitive use.  These findings, 
definitely do not meet the requirements for a higher rating.  
Higher ratings may also be based on ankylosis or bony 
fixation of a joint, but the direct examination findings and 
imaging studies exclude this.  

Conclusion

Although the veteran may feel that his service-connected 
spine disabilities affect him to such an extent that higher 
ratings are warranted, the objective measurements by trained 
medical personnel are significantly more probative in 
determining whether the criteria for a higher rating have 
been met.  In this case, the medical reports show that the 
cervical strain, with degenerative disc disease, is no more 
than slight and does not meet the new criteria for a higher 
rating found in the general formula for rating diseases and 
injuries of the spine.

As to the low back or thoracolumbar spine, the medical 
evidence shows there were some flare-ups prior to March 6, 
2008, but these responded to treatment.  The record does not 
show more than a slight limitation of motion prior to March 
2008.  The March 6, 2008 examination revealed a limitation 
that is moderate and no more than that.  The limitations of 
low back motion demonstrated on the March 2008 examination 
met and did not exceed the new criteria for a higher rating 
found in the general formula for rating diseases and injuries 
of the spine.

The medical records and examination reports provide the 
preponderance of evidence in this case.  As that 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal as to a disability rating in excess of 10 percent for 
a cervical strain, with degenerative disc disease, pursuant 
to Diagnostic Codes 5290 and 524;, and a disability rating in 
excess of 10 percent, prior to March 6, 2008, and 20 percent 
thereafter for a herniated nucleus pulposus, L5 with 
degenerative joint disease L5-S1, pursuant to Diagnostic 
Codes 5292 and 5242, must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

However, as noted above, the August 2002 VA examination 
showed a dull, aching pain across the lumbosacral spine, with 
radiation into the left buttocks, and numbness into the lower 
extremities with prolonged sitting.  The March 2008 VA 
examination revealed a burning radiation into the left hip, 
and at times into both calves.  Given these findings, coupled 
with the lay evidence set forth by the veteran, the Board 
finds that the veteran's low back disability is productive of 
bilateral lower extremity sciatic radiculopathy.  As such, 
the Board concludes that the evidence supports the 
entitlement to separate 10 percent disability ratings, and no 
more, for each lower extremity under Diagnostic Code 8520, 
for disability comparable to mild incomplete paralysis of the 
sciatic nerve of his right and left lower extremities. 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim of 
whether a separate disability rating for mild incomplete 
paralysis of the sciatic nerve of his right and left lower 
extremities is warranted.  However, under the "benefit-of-
the-doubt" rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  The cervical spine disorder did 
not significantly change during the rating period.  At no 
time during the rating period did the cervical spine 
disability exceeded the criteria for a 10 percent rating.  As 
to the lumbar spine disability, while there is evidence of 
flare-ups, these were brief and responded to treatment.  At 
no time prior to March 6, 2008, did the low back disability 
exceed the criteria for a 10 percent rating.  Further, it has 
not exceeded the criteria for a 20 percent rating since then.

Based upon the guidance of the Court in Hart, 21 Vet. App. at 
505, the Board has considered whether a staged rating is 
appropriate for the grant of the separate 10 percent 
disability ratings under Diagnostic Code 8520, for a 
disability comparable to mild incomplete paralysis of the 
sciatic nerve of each lower extremities.   However, in the 
present case, the veteran's relevant symptoms remained 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted.

Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2008) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  






ORDER

A disability rating in excess of 10 percent for a cervical 
strain, with degenerative disc disease is denied.  

A disability rating in excess of 10 percent, prior to March 
6, 2008, and 20 percent thereafter for a herniated nucleus 
pulposus, L5 with degenerative joint disease L5-S1, is 
denied.  

A separate 10 percent disability rating for mild incomplete 
paralysis of the sciatic nerve of the right lower extremity 
is granted, subject to the law and regulations governing the 
payment of VA monetary benefits.

A separate 10 percent disability rating for mild incomplete 
paralysis of the sciatic nerve of the left lower extremity is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


